Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lyman Smith, Reg. No. 44,342 on 4 May 2022.

The claims have been amended as follows: 
1. A method for training an artificial intelligent agent, comprising: defining, within the agent, a first continual learning block to include a first skill to achieve a first goal configuration for the agent and a first knowledge feature providing a first prediction of at least one of a distance and duration to achieve the first goal configuration;
using the first skill to move the agent in the first goal configuration;
defining, within the agent, a second continual learning block, including a second goal configuration, distinct from the first goal configuration, and a second knowledge feature providing a second prediction of at least one of a distance and duration to achieve the second goal configuration, wherein the second continual learning block builds upon the first continual learning block, and
using the first prediction by the second continual learning block to move the agent to the second goal configuration.
9. A method of learning to achieve a goal configuration of an artificial agent, comprising:
defining, within the agent, the goal configuration for the agent as part of a continual learning block;
determining a knowledge feature as a prediction of at least one of a distance and duration required to achieve the goal configuration; [[and]]
relying on a previous learned continual learning block, having a previously learned distinct goal configuration, to move the agent in the goal configuration; 
determining a first knowledge feature as a first prediction of a number of steps required to achieve the goal configuration; and
relying on a previous knowledge feature to achieve the goal configuration, the previous knowledge feature being a previous prediction of at least one of a distance and duration required to achieve the previous learned goal configuration.
12. (Canceled)
13. The method of claim [[12]] 9, wherein the previous learned goal configuration is an element of a previous continual learning block.
17. A method of learning to achieve a goal configuration of an artificial agent, comprising:
defining, within the agent, the goal configuration for the agent as part of a continual learning block;
determining, within the agent, a knowledge feature as a prediction of at least one of a duration and a distance required to achieve the goal configuration, the knowledge feature being a component of the continual learning block; and
relying, by the agent, on a previous learned distinct goal configuration, of a previously learned continual learning block, to move the agent in the goal configuration;
wherein a previous knowledge feature is used to achieve the goal configuration, wherein the previous knowledge feature is a previous prediction of at least one of a duration and a distance required to achieve the previous learned goal configuration, and wherein the previous knowledge feature, along with the previous goal configuration, are components of a previous continual learning bock.
18. (Canceled)
19. The method of claim [[18]] 17, wherein the previous continual learning block includes a plurality of previous continual learning blocks, each having a respective previous learned goal configuration and a respective previous knowledge feature.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art of record teaches all of the limitations of independent claims 1, 9, and 17, particularly using a prediction of at least one of a distance or duration to move an agent to the second goal configuration. Xiong et al. (U.S. 2019/0130312) teaches providing a prediction of a duration to reach a goal configuration in the form of the known time steps to move into each configuration, as shown in fig. 3 and described in ¶ [0053]. But Xiong does not use the predicted durations to move the agent into the second goal configuration (which builds on the first goal configuration). White (U.S. 2019/0347621) teaches predicting durations needed to perform tasks, but it applies the predictions to scheduling tasks on a calendar; it does not move an agent into a goal configuration using the predictions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571)270-1918. The examiner can normally be reached M-F 7:30 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on 303-297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL SCHNEE/Primary Examiner, Art Unit 2129